

117 HRES 397 IH: Expressing the sense of the House of Representatives that Critical Race Theory serves as a prejudicial ideological tool, rather than an educational tool, and should not be taught in K–12 classrooms as a way to teach students to judge individuals based on sex, race, ethnicity, and national origin.
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 397IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Owens (for himself, Mr. Banks, Mr. Allen, Mr. Babin, Mr. Bishop of North Carolina, Mrs. Boebert, Mr. Brooks, Mr. Buck, Mr. Cawthorn, Mr. Cloud, Mr. Donalds, Mr. Good of Virginia, Mr. Fallon, Mr. Grothman, Mrs. Harshbarger, Mr. Harris, Mr. Issa, Mr. Jackson, Mr. Jacobs of New York, Mr. Joyce of Pennsylvania, Mr. Kelly of Pennsylvania, Mr. Mast, Mr. Moolenaar, Mr. Perry, Mr. Reschenthaler, Mr. Rice of South Carolina, Mr. Rouzer, Mr. Roy, Mr. Austin Scott of Georgia, Mr. Stewart, Mr. Tiffany, and Mr. Calvert) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing the sense of the House of Representatives that Critical Race Theory serves as a prejudicial ideological tool, rather than an educational tool, and should not be taught in K–12 classrooms as a way to teach students to judge individuals based on sex, race, ethnicity, and national origin.Whereas Critical Race Theory seeks to portray the United States not as a united Nation of people, families, and communities striving for a common purpose, but rather one of many victimized groups based on sex, race, ethnicity, and national origin;Whereas Critical Race Theory’s teachings stand in contrast to the overarching goal of the Civil Rights Act of 1964 to prevent discrimination on the basis of race, color, or national origin in the United States;Whereas William Jacobson, a Cornell University professor, created criticalrace.org to highlight the over 200 universities across the Nation with Critical Race Theory programming;Whereas while present on college and university campuses for decades, Critical Race Theory has increasingly infiltrated our Nation’s elementary and secondary school classrooms in recent years;Whereas Critical Race Theory serves to resegregate institutions of education and balkanize students into groups by race and ethnicity;Whereas efforts to indoctrinate Critical Race Theory into American school children are designed to eventually transform America by stigmatizing its economic system and create a hatred of all its institutions;Whereas Critical Race Theory founder Derrick Bell has stated that most critical race theorists are committed to a program of scholarly resistance, and most hope scholarly resistance will lay the groundwork for wide-scale resistance.;Whereas Critical Race Theory serves to reinforce the soft bigotry of low expectations by substituting systemic racism as the determining factor in academic achievement gaps rather than the ongoing failure of policymakers and the education system to provide students of color necessary educational opportunities;Whereas Critical Race Theory has manifested itself in various damaging ways in American elementary and secondary schools;Whereas the 1619 Project, which puts slavery, not the ideal of equality, at the center of our Nation’s storyline and has been widely debunked by historians across the ideological spectrum, is nevertheless being taught in 4,500 classrooms across the country;Whereas the California Department of Education (CDE) Foundation, in partnership with over 30 education organizations and the Bill and Melinda Gates Foundation, developed A Pathway to Equitable Math Instruction toolkit that promotes the concept that White supremacy manifests itself through the focus on finding the right answers, thereby discouraging teachers from requiring students to show their work or consider ways there could be two answers to a problem;Whereas, in 2017, the Seattle Public School Board directed the Ethnic Studies Task Force to develop an ethnic studies curriculum, which defined ethnic studies as a way to counteract systems of oppression, such as patriarchy and capitalism;Whereas the Madison Metropolitan School District is requiring staff to participate in mandatory 21 hours of professional development that claims practices such as teachers leading a classroom, keeping a class on schedule, and the term student are a part of White, Western thought and are racist;Whereas students at a Las Vegas charter school were required to take a yearlong virtual Sociology of Change course where assignments required students to reveal their race, gender, sexual orientation, and disabilities and then determine if oppression or privilege were a part of those identities, allegedly without any accommodations if a student had a conscientious objection to the course;Whereas, in October 2020, the San Diego Unified School District board voted to change discriminatory grading practices and no longer requires students to turn in their homework on time in order to be an anti-racist school district;Whereas while students should learn how to actively engage in civil society, Critical Race Theory often advocates for action civics, which in some school districts has resulted in students being taught how to engage in disruptive protests without as much concern for teaching the fundamentals of how government works and why;Whereas according to the Annenberg Public Policy Center at the University of Pennsylvania, just over half of all Americans cannot name all three branches of government, and 76 percent of eighth grade students scored at or below proficient in civics on the most recent National Assessment of Educational Progress (NAEP) assessment;Whereas State legislators across the country have introduced bills to prevent schools from teaching that the United States is fundamentally racist or sexist, and that on account of an individual’s race or gender they may be responsible for actions committed in the past;Whereas, on January 19, 2021, the Department of Education’s Office for Civil Rights posted a webinar to provide an overview on how racially exclusive practices are prohibited under title VI of the Civil Rights Act of 1964, but the Department of Education has since archived the webinar and labeled it as not for reliance; andWhereas, on January 22, 2021, the Department of Education’s Office for Civil Rights reportedly suspended a finding that an Illinois school district violated title VI of the Civil Rights Act when it segregated students and staff, directed teachers to treat students differently based on their race, and endorsed racially charged messages: Now, therefore, be itThat the House of Representatives— (1)condemns racism in all forms and calls on the American people to eliminate racism and defend the civil rights of all people, including within our Nation’s education system;(2)calls on the Department of Education’s Office for Civil Rights and State attorneys general to assist schools in being compliant with existing civil rights laws and to investigate and enforce the law when appropriate;(3)supports States’ and communities’ actions to implement policies and practices to protect the rights of parents and guardians to know what their children are being taught;(4)calls on States and communities to support curriculum transparency policies to make elementary and secondary education curriculum materials accessible, including online, to parents, guardians, and the public for review before the use of such materials;(5)recognizes that open enrollment and school choice policies allow students to access the school, and thereby the curriculum, which the parent or guardian believes is best positioned to educate the student;(6)condemns State and local educational agencies that facilitate or expend resources on education and professional development exercises that focus on ostracizing one individual or group from another;(7)condemns the practice of requiring teachers to receive Critical Race Theory education in order to be certified as a teacher; and(8)urges State and local educational agencies to ensure that students are taught civics education to learn the core tenants of American Government, the Constitution, the rule of law, and that the Civil Rights Act of 1964 prohibits discrimination by race, color, or national origin.